Citation Nr: 9911978	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-03 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1951 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1998.


FINDINGS OF FACT

1.  Asbestosis has been medically attributed to pre- and 
post-service asbestos exposure.  

2.  There is no competent evidence linking current asbestosis 
to asbestos exposure claimed to have occurred in service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for asbestosis.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered concerning this issue 
is whether the veteran has met his initial obligation of 
submitting evidence of a well-grounded claim; that is, one 
which is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).   

Service medical records reveal that in March 1953, the 
veteran was hospitalized for observation of complaints of 
chest pain and shortness of breath.  Complete examination was 
entirely negative.  An initial chest X-ray showed an area of 
about seven or eight centimeters in the right lung field in 
the region of the intra-lobar fissure which was opaque.  
However, repeat X-ray failed to reveal any confirmation of 
the spot, and it was though to be "artifact."  In 
radiology, "artifact" is defined as "a substance or 
structure not naturally present in living tissue, but of 
which an authentic image appears in a radiograph."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 152 (27th ed., 1988).  A PPD test 
was negative.  Following a complete work-up, the final 
diagnosis was neurocirculatory asthenia, no disease found.  
On the separation examination report dated in December 1953, 
a chest X-ray was noted to be negative.  

Subsequent to service, the veteran was hospitalized in a VA 
facility from November 1963 to June 1964 for treatment of 
pulmonary tuberculosis.  A history of exposure via his 
girlfriend was noted.  Chest X-ray disclosed a confluent 
infiltrate in the posterior segment of the right upper lobe 
and a well-defined cavity.  A VA examination completed in 
November 1964 diagnosed pulmonary tuberculosis, moderately 
advanced, quiescent for two months, and chronic, inactive 
left pleurisy.  VA examinations in December 1964 and February 
1965 continued to diagnose pulmonary tuberculosis residuals.  

The file contains the report of an evaluation of the veteran 
by L. M. Mitchell, M.D., dated in January 1993, who reported 
that the veteran had a significant history of exposure to 
asbestos.  He had worked from 1946 to 1949 at a dry dock 
company, and from 1950 to 1955 at a paper company.  During 
his employment, he had been intermittently exposed to 
asbestos materials without the benefit of face mask 
protection.  He reported a progressive onset of dyspnea over 
the past few years, associated with a chronic nonproductive 
cough.  A chest X-ray disclosed bilateral lateral thoracic 
wall pleural thickening, multiple irregular opacities noted 
throughout both lower lung fields, and fibrotic changes in 
both lower lung fields.  Following an examination and 
pulmonary function tests, the impression was pulmonary 
asbestosis.  

In statements received in May 1997 and July 1997, the veteran 
described his military asbestos exposure as having occurred 
when he was a field wireman and switchboard operator, and his 
duties were to repair telephones, some of which had solid 
asbestos backs.  In addition, the wires he had to repair were 
coated with asbestos.  He further pointed to exposure to 
smoke from discharged weapons during basic training as a 
source of asbestos exposure. 

In July 1997, he detailed his occupational history since 
service, beginning with employment with the Mobile Reserve 
Fleet, for which his duties were spray painting and oiling; a 
paper company, where he was a porter; and with an aviation 
company, for which he was a crew chief, performing duties 
including towing airplanes and driving a gas truck.  In 
addition, his most recent employment was for 22 years with a 
distribution company where he was a "selector" and a 
"checker," which involved checking merchandise when it 
arrived from truck or rail.  

At a hearing before a hearing officer in April 1998, the 
veteran testified that he worked at a paper mill prior to 
service, and after service, until about 1955.  He also worked 
part time at a dry dock shipyard for about three years, as a 
boiler mate helper.  He testified that he worked with 
asbestos in the military, and also that an X-ray in service 
disclosed a spot on the lung, which he feels would 
substantiate his claim, if available.  He was initially 
diagnosed with asbestosis in 1992.  

In general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
136 (1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen, at 137; Heuer v. Brown, 7 
Vet.App. 379 (1995).  However, where the determinative issue 
involves medical etiology, such as to establish a nexus 
between inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, at 137; 
Grottveit v. Brown, 5 Vet.App. 91 (1993).   

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "Court") has pointed out that 
although there are no statutory or regulatory provisions 
specifically addressing the matter of service connection for 
asbestosis, the VA has issued a circular which provides 
guidelines for developing such claims.  McGinty v. Brown, 4 
Vet.App. 428 (1993).  Further, the Court has indicated that 
in the absence of any statutory or regulatory guidance, these 
administrative guidelines must be followed.  Ashford v. 
Brown, 10 Vet.App. 120 (1997); Ennis v. Brown, 4 Vet.App. 523 
(1993).  The guidelines, which are now contained in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI,  7.21 (Jan. 31, 
1997) (hereinafter "MANUAL"), require that the RO 
"determine whether or not military records demonstrate 
evidence of asbestos exposure in service." MANUAL,  
7.21(d)(1).  In addition, whether or not there is pre-service 
and/or post-service evidence of asbestos exposure must be 
ascertained, and a "determination must then be made as to 
the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information noted above," as well as the doctrine of 
reasonable doubt.  Id.  

In this case, the veteran's DD Form 214 does not identify any 
military occupational specialty.  The National Personnel 
Records Center (NPRC) has informed VA that his personnel 
records are not available.  However, for the purpose of 
determining whether a claim is well grounded, evidence will 
be accepted as true unless the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  Robinette v. Brown, 8 Vet.App. 69 
(1995); King v. Brown, 5 Vet.App. 19 (1993).  Thus, it is 
assumed, for this purpose, that the veteran was exposed to 
asbestos in service, as he described.  

However, he also had significant asbestos exposure outside 
service.  According to the MANUAL, shipyard work was a major 
occupational source of asbestos exposure.  MANUAL, 7.21(b).  
More importantly, the only medical evidence of record which 
addresses the matter of the cause of the veteran's asbestosis 
identifies only the shipyard and paper company as providing 
occupational exposure to asbestos.  Because the determination 
of a cause of a disease is a medical matter, the veteran's 
testimony as to the cause of his asbestosis is not competent 
evidence of causation.  McGinty at 432.  Similarly, the Board 
is prohibited from making conclusions based on its own 
medical judgment.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  Consequently, although the veteran has provided 
competent evidence of inservice exposure, and there is 
medical evidence of current disease, in the absence of 
medical evidence of a nexus, the claim is not well-grounded, 
particularly in view of the medical report attributing the 
veteran's asbestosis to non-military exposure.  

The veteran has also pointed to the abnormal X-ray in service 
as evidence of asbestosis in service.  However, this opacity 
was not shown on subsequent X-rays in service, and was 
concluded to be incidental.  Moreover, "the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease."  MANUAL,  7.21(b)(2).  In any 
event, there is no medical evidence identifying the X-ray 
finding as asbestos-related.  

Consequently, in the absence of competent evidence linking a 
current disability to service, the claim is not well-
grounded.  Cohen, Caluza, supra.  Accordingly, there is no 
duty to assist the appellant in any further development of 
his claim.  Rabideau v. Derwinski, 2 Vet.App. 141 (1992), 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Further, the 
Board finds that the information provided in the hearing, the 
statement of the case and other correspondence from the RO 
has been sufficient to inform the veteran of the elements 
necessary to complete his application.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Moreover, the RO has made reasonable 
attempts to obtain all potentially relevant evidence which 
has been identified.  


ORDER

Service connection for asbestosis is denied.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

 

